DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/673,969 application filed November 5, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lei Yu on February 9, 2021.
The application has been amended as follows: 

Please amend lines 3-6 of claim 1 as follows:
“(S1) adding a hydrogen peroxide solution to the VO2(B) powder shaking to obtain a suspension, and keeping at a constant water bath temperature in a range of 20-35o C for 2-4 hours after shaking 

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious the addition of hydrogen peroxide to a VO2(B) allotrope followed by addition of deionized water and shaking to form a suspension.  Further, the prior art does not appear to teach or render obvious a vanadium oxide powder wherein a atomic ratio of oxygen to vanadium on the surface of the powder is in a range of 2.65 to 3.  One of the nearest prior art references appears to be Chen et al (CN 102181640), which discloses “vanadium oxide compris[ing] vanadium trioxide and vanadium pentoxide, where the ratio of vanadium to oxygen in vanadium oxide is 1:1.60-2.40” [see DERWENT summary in NOVELTY section].  The product of Chen et al is prepared by “igniting and reducing raw materials in a reaction device to prepare vanadium-aluminum alloy and slag” wherein an “ignition agent used for ignition is 2(B) allotrope.  As a final note, Chen et al also does not teach the ultrasonic treatment in step (S2) in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772